July 13, 2016

Peak Resorts, Inc.,

as Borrower Representative

under the Credit Agreement
referred to below

11409 Hidden Valley Drive

Eureka, MO  63205

Attn: Stephen J. Mueller

Re:Fixed Charge Coverage Ratio; Hunter Mountain Credit Agreement

Ladies and Gentlemen:

This letter concerns the Master Credit and Security Agreement, dated as of
January 6, 2016 (the “Credit Agreement”), among Peak Resorts, Inc. and certain
of its affiliates, as borrowers, and EPT Ski Properties, Inc., as lender (the
“Lender”).  Capitalized terms used and not defined in this letter have the
meanings given to them in the Credit Agreement.

The Borrower Representative has advised the Lender that, for the four fiscal
quarters of Peak Resorts ending April 30, 2016, the Consolidated Fixed Charge
Coverage Ratio was less than 1.50 to 1.00.  The Borrower Representative has
requested of the Lender that the Borrowers have an additional period of time in
which to make the additional Debt Service Deposits required by Section 11.4(a)
of the Credit Agreement, as a result of the Consolidated Fixed Charge Coverage
Ratio being less than 1.50 to 1.00 for the period referenced above.

In light of the foregoing, the parties agree as follows:

1.



The Borrowers shall make the additional Debt Service Deposits required by
Section 11.4(a) of the Credit Agreement as a result of the Consolidated Fixed
Charge Coverage Ratio being less than 1.50 to 1.00 for the period referenced
above on the following dates and in the following amounts:  (i) 1/3rd of such
amount on January 31, 2017, (ii) 1/3rd of such amount on February 28, 2017, and
(iii) 1/3rd of such amount on March 31, 2017.

2.



From and after the date hereof, all Debt Service Deposits (whether regularly
scheduled, additional or otherwise) shall be made directly to Lender, for the
benefit of Lender, and not to a bank or other third-party intermediary, to be
held as cash collateral by the Lender, and the Borrowers hereby grant to the
Lender a security interest in, and a right of setoff against, all such Debt
Service Deposits and all proceeds thereof as security for all existing and
future obligations of each Borrower (and/or their respective affiliates) to the
Lender (and/or its affiliates).  Lender shall not be required to segregate, or
pay interest on, such Debt Service Deposits.  Any Debt Service Deposits
previously made by a Borrower and deposited with a bank or other third-party
intermediary, shall remain subject to such deposit account control agreements or
other agreements as may govern such previously made Debt Service Deposits.

3.



This letter shall be considered a Loan Document and its provisions shall prevail
over any conflicting provisions in any other Loan Documents.



 

--------------------------------------------------------------------------------

 

Peak Resorts, Inc.,

as Borrower Representative

July 13, 2016

Page 2

 

4.



If the Borrowers fail to pay or perform any of their respective obligations
under this letter, such failure shall constitute an immediate Event of Default
under the Credit Agreement, and under any other agreement between or among any
Borrower or any affiliate of any Borrower, on the one hand, and Lender or any
affiliate of Lender, on the other hand, in each case without regard to any
grace, cure, notice or other right a Borrower or its affiliate may otherwise
have.

5.



The Borrowers further agree as follows:

(a)



The Borrowers agree to reimburse the Lender on demand for the reasonable
out-of-pocket fees and expenses (including, without limitation, attorneys’ fees
and expenses) incurred by the Lender in connection with its review of the
matters set forth herein, the preparation of this letter and the consummation of
the matters set forth herein.

(b)



The Borrowers ratify and reaffirm their respective obligations under the Credit
Agreement and the other Loan Documents, and represent, warrant and covenant to
the Lender, as a material inducement to the Lender to enter into this letter,
that the Borrowers have no and in any event hereby waive any defense, claim or
right of setoff or recoupment with respect to their respective obligations
under, or in any other way relating to, the Credit Agreement, any of the other
Loan Documents, any other agreement between or among any one or more of the
Borrowers or any of their respective affiliates, on the one hand, and the Lender
or any of its affiliates, on the other hand, and/or any actions or inactions by
the Lender or any of its affiliates.

(c)



Nothing in this letter shall constitute a waiver by Lender of any Default or
Event of Default which may exist on the date hereof; and nothing in this letter
shall require the Lender to waive any Default or Event of Default which may
arise in the future.  Without limiting the foregoing, the Borrowers acknowledge
and agree that nothing in this letter waives or otherwise affects the Borrowers’
obligations under Section 11.4(a) of the Credit Agreement with respect to any
time period (other than as expressly provided above with respect to the
Borrowers’ four fiscal quarters ending April 30, 2016).

6.



EPT Mad River, Inc. and EPT Mount Snow, Inc. shall be third party beneficiaries
of this letter and either one or both of them shall be entitled to enforce its
terms.  Without limiting the provisions of paragraph number 2 above, all Debt
Service Deposits made or to be made to or for the benefit of the Lender shall
also act as security for all obligations of Mad River Mountain, Inc. and/or
Mount Snow, Ltd., on the one hand, to EPT Mad River, Inc. and/or EPT Mount Snow,
Inc., on the other hand; and EPT Mad River, Inc. and EPT Mount Snow, Inc. hereby
appoint the Lender, and the Lender hereby agrees, to act as agent for EPT Mad
River, Inc. and EPT Mount Snow, Inc. for lien perfection and any other purposes
relating to such Debt Service Deposit or any other collateral.

This letter, including any agreements, consents or other attachments hereto, may
be validly executed and delivered by fax, e-mail or other means, and by use of
multiple counterpart signature pages.  No waiver or other concession by the
Lender set forth in this letter shall be effective unless this letter is



--------------------------------------------------------------------------------

 

Peak Resorts, Inc.,

as Borrower Representative

July 13, 2016

Page 3

 

promptly executed by the Borrower Representative and each of the Borrowers and
Guarantors identified below, and delivered to the Lender.

﻿

 

﻿

Very truly yours,

﻿

 

﻿

EPT SKI PROPERTIES, INC.

﻿

 

﻿

 

﻿

By: /s/ Michael L. Hirons

﻿

Print: Michael L. Hirons

﻿

Title: Senior Vice President

﻿

 

AGREED TO:

 

﻿

 

PEAK RESORTS, INC., as Borrower Representative

 

﻿

 

﻿

 

By:  /s/ Stephen Mueller

 

Stephen Mueller, Vice President

 

﻿

 

EPT MAD RIVER, Inc.

 

﻿

 

By: /s/ Michael L. Hirons

 

Print: Michael L. Hirons

 

Title: Senior Vice President

 

﻿





--------------------------------------------------------------------------------

 

Peak Resorts, Inc.,

as Borrower Representative

July 13, 2016

Page 4

 



Consent of and Guarantors

Each of the undersigned, whether in its capacity as a borrower or a guarantor
under or in connection with the Credit Agreement, jointly and severally (a)
consents to the Borrower Representative and the Lenders entering into the above
letter, (b) agrees to abide by those terms of the letter that are slated to
apply to the undersigned, (c) with respect to each of the undersigned that is a
guarantor under or in connection with the Credit Agreement, ratifies and
reaffirms its obligations under any guaranty from the undersigned in favor of
either or both of the Lenders and under any other Loan Documents to which it is
a party, and represents, warrants and covenants to each Lender, as a material
inducement to the Lenders to enter into the above letter, that such guarantor
has no and in any event hereby waives any defense, claim or right of setoff or
recoupment with respect to its obligations under, or in any other way relating
to, such guaranty, any other Loan Documents to which it is a party, any other
agreement between or among, such guarantor or any of its affiliates, on the one
hand, and either or both of the Lenders or any of their respective affiliates,
on the other hand, and/or any actions or inactions by either or both of the
Lenders or any of their respective affiliates, and (d) capitalized terms used
and not defined in this consent shall have the meanings given to them in the
above letter.

﻿

PEAK RESORTS, INC.

JFBB SKI AREAS, INC.

MAD RIVER MOUNTAIN, INC.

S N H DEVELOPMENT, INC.

L.B.O. HOLDING, INC.

MOUNT SNOW, LTD.

SYCAMORE LAKE, INC.

HIDDEN VALLEY GOLF AND SKI, INC.

SNOW CREEK, INC.

PAOLI PEAKS, INC.

DELTRECS, INC.

BRANDYWINE SKI RESORT, INC.

BOSTON MILLS SKI RESORT, INC.

WC ACQUISITION CORP.

RESORT HOLDINGS, L.L.C.

BLC OPERATORS, INC.

HUNTER RESORT VACATIONS, INC.

HUNTER MOUNTAIN SKI BOWL INC.

HUNTER MOUNTAIN BASE LODGE, INC.

HUNTER MOUNTAIN FESTIVALS, LTD.

FROSTY LAND, INC.

HUNTER MOUNTAIN RENTALS INC.

HUNTER MOUNTAIN ACQUISITION, INC.

﻿

﻿

By:  /s/ Stephen Mueller

Stephen Mueller, Vice President

﻿



--------------------------------------------------------------------------------